Hiel, C. J., (dissenting.) Sections 2268-2271, Kirby’s Digest, provide when and how defendants may have the privilege of taking depositions in criminal cases. . They do not prescribe such taking upon notice or finder agreement with the prosecuting attorney; but, conceding that depositions taken in such notice or under such agreement are within the spirit of the statute, certainly the defendant must bring his deposition within the agreement, to make it availing. In this case the prosecuting attorney made an extremely liberal agreement, and about the only thing he stipulated for at all was that the deposition must be taken by a notary public, and this one was taken by some one, somewhere, who signed himself a justice of the peace. Presumably, it was taken in Arizona, as the witness said he lived there. A few days before the trial this was filed in the .clerk’s office, and the prosecuting attorney who had come into office since the agreement was made only discovered the deposition and its condition when it was read during the trial, and he promptly objected to its use. The provisions of the Civil Code requiring exceptions to be made to depositions before the commencement of the trial (Kirby’s Digest, § § 3189-3191) do not extend to depositions in criminal cases, and hence the prosecuting attorney’s objection was in apt time. The deposition is wholly without authentication of any kind, and contrary to the agreement under which it was to have been taken, and the court did right in taking it from the jury.' ’Mr. Justice Riddick concurs herein.